Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 11/8/2020, has been entered.
Claims 1-11 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. No. 2020/0313102 A1), hereafter referred to as Kim.

As to claim 1, Kim discloses a display panel ([0037]), comprising:
an array substrate (fig 3, substrate comprising layers 100-150) comprising an array layer (130) and an inorganic structure layer (layer 150; [0060]) disposed on the array layer (130);
a spacer (fig 3, spacer 55) comprising a first surface (top surface) and a second surface (bottom surface), wherein the second surface (bottom of 55) is attached to a surface of the inorganic structure layer (150) away from the array layer (130), an area of the first surface (top) is greater than an area of the second surface (bottom), and a projection of the first surface on the inorganic structure layer (150) fully covers a projection of the second surface on the inorganic structure layer (150);
a functional layer (fig 3, layer 370; [0053]) attached to the surface of the inorganic structure layer (150) away from the array layer (130) and the first surface of the spacer (top of spacer 55); and 
an encapsulation layer (fig 3, layer 300) covering the spacer (55) and the functional layer (370). 

As to claim 2, Kim discloses the display panel according to claim 1 (paragraphs above),
wherein on a side of the inorganic structure layer (150) away from the array layer (130), a gap is provided between the spacer (55) and the functional layer (370), and a part of the encapsulation layer (300) is filled into the gap (fig 3, layer 300 fills the gap between 370 and side of 55). 

As to claim 6, Kim discloses the display panel according to claim 1 (paragraphs above),
an organic structure layer (fig 3, layer 160, 170) disposed on the surface of the inorganic structure layer (150) away from the array layer (130).

As to claim 7, Kim discloses the display panel according to claim 6 (paragraphs above),
wherein the organic structure layer (160, 170) comprises:
a planarization layer (160) disposed on the surface of the inorganic structure layer (150) away from the array layer (130); and 
a pixel defining layer (170) disposed on a surface of the planarization layer (160) away from the inorganic structure layer (150). 

As to claim 9, Kim discloses the display panel according to claim 7 (paragraphs above),
a first through hole (fig 6, hole in PDL 170) passing through the pixel defining layer (170), wherein the functional layer (portion of 370) extends to an inner sidewall of the first through hole (370 on the sidewall of the first hole); and 
a light-emitting layer (emission portion of organic light emitting layer 370) disposed in the first through hole (hole in PDL 170) and the array layer (130). 

As to claim 11, Kim discloses the display panel according to claim 7 (paragraphs above),
a second through hole (fig 3 and fig. 6, hole through PDL 170 and planarization layer 160) passing through the pixel defining layer (170) and the planarization layer (160), wherein the functional layer (370) extends to an inner sidewall of the second through hole (hole in 170 and 160). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bae et al. (US Pub. No. 2019/0348482 A1), hereafter referred to as Bae.

As to claim 1, Kim discloses a display panel ([0037]), comprising:
an array substrate (fig 6, substrate comprising layers 100-150) comprising an array layer (130) and an inorganic structure layer (layer 150; [0060]) disposed on the array layer (130);
a spacer (fig 6, spacer 183) comprising a first surface (top surface) and a second surface (bottom surface), wherein the second surface (bottom of 183), an area of the first surface (top) is greater than an area of the second surface (bottom), and a projection of the first surface on an inorganic structure layer (150) fully covers a projection of the second surface on the inorganic structure layer (150);
a functional layer (fig 6, layer 370; [0053]) attached to the surface of the inorganic structure layer (150) away from the array layer (130) and the first surface of the spacer (top of spacer 183); and 
an encapsulation layer (fig 6, layer 300) covering the spacer (183) and the functional layer (370). 
Kim does not disclose a spacer 183 attached to an inorganic structural layer because it shows spacer 183 attached to PDL 170. 
Nonetheless, Bae discloses wherein a PDL (fig 3, 180) includes an inorganic structural layer (182; [0061]) with a spacer (190) attached thereto. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the PDL layer of Kim with the inorganic structure layer as taught by Bae since this will improve the light emission characteristics of the organic light emitting element. 

As to claim 3, Kim in view of Bae disclose the display panel according to claim 1 (paragraphs above).
Kim further discloses wherein an inorganic structural layer is a single inorganic layer with good moisture barrier properties to prevent moisture from reaching the OLED ([0100]). 
However, Kim does not disclose exactly which inorganic material to use for the inorganic layer. 
Nonetheless, Bae discloses wherein an inorganic structural layer comprises at least one of silicon nitride, silicon oxide, silicon oxynitride, or aluminum oxide ([0051]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the inorganic structural layer of Kim with an inorganic silicon oxide, nitride or oxynitride as taught by Bae since this will provide a good barrier to moisture and contamination of an organic light emission element. 

As to claim 4, Kim in view of Bae disclose the display panel according to claim 1 (paragraphs above),
Bae further discloses an organic structure layer (fig 3, organic layer 181) disposed between the inorganic structure layer (182) and the array layer (TFT layer). 

As to claim 5, Kim in view of Bae disclose the display panel according to claim 4 (paragraphs above),
Bae further discloses wherein the organic structure layer comprises:
a pixel defining layer (181) disposed on a surface of a side of the array layer (150). 

As to claim 8, Kim in view of Bae disclose the display panel according to claim 5 (paragraphs above),
Kim further discloses a first through hole passing through the pixel defining layer (fig 6, 170), wherein the functional layer (370) extends to an inner sidewall of the first through hole (pixel opening in 170); and 
a light-emitting layer (portion of 370) disposed in the first through hole and the array layer (pixel opening in 170 and layer 150). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US Pub. No. 2018/0190731 A1), hereafter referred to as Park.

As to claim 10, Kim discloses the display panel according to claim 1 (paragraphs above).
Kim does not disclose wherein a thickness of the spacer ranges from 1nm to 10um; and 
a width of the spacer ranges from 0.1nm to 10um. 
Nonetheless, Park discloses wherein a similar spacer includes a thickness of the spacer ranges from 1nm to 10um ([0069]-[0071]); and 
a width of the spacer ranges from 0.1nm to 10um ([0069]-[0071]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the spacer of Kim with a thickness and width within the ranges taught by Park and recited in the claim such that the improved function of the light emitting device is achieved with the spacer. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2017/0025486 A1 shows in figure 3 a spacer 350 on an inorganic layer 324 ([0061]) and an organic layer 323 between an array layer 317 and the inorganic layer 324 (recited in claim 4), additionally, the functional layer 326 ([0097]) includes a portion of the emission layer that is on the spacer 350 similar to the common electrode 327. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/27/2022